March 18, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Invention I, Claims 1-10 in the reply filed on 03/15/2021 is acknowledged.

Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2021.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1-2, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell et al (U.S. Patent No. 5,915,783) in view of Diemer et al (U.S. Patent No. 7,977,608 B2).

    PNG
    media_image1.png
    293
    350
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    166
    248
    media_image2.png
    Greyscale

 
    PNG
    media_image3.png
    201
    324
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    221
    240
    media_image4.png
    Greyscale

McDowell et al teach the structure substantially as claimed including a back panel of a motor vehicle including seat element successively including a layer of non-expanded foam, such 

    PNG
    media_image5.png
    168
    265
    media_image5.png
    Greyscale

However, Diemer et al teach the concept of including a paint layer along with a heating element. (see the specification where it reads “Preferably, a paint-like polyurethane layer or a polyurethane paint layer with the indicated physical properties, especially an application of carbon black is used to effect electrical conductivity.”)  It would have been obvious and well within the level of ordinary skill in the art to modify the back panel, as taught by McDowell et al, to include a paint layer, as taught by Diemer et al, since the paint layer is useful to effect electrical conductivity.
As for claim 2, McDowell et al teach that the thermal device comprises at least one heating thermal element 54.
.

Claims 1-2, 4-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell et al (U.S. Patent No. 5,915,783) in view of Li et al (U.S. Patent No. 9,420,640 B2).
McDowell et al teach the structure substantially as claimed including a back panel of a motor vehicle including seat element successively including a layer of non-expanded foam, such as the non-expandable foam layers 30,32 used in the seat portion of the vehicle seat.  Note: Non-expanding foam, or low-expansion foam, has a number of applications where it outperforms nearly every other material such as insulating small cracks and holes, waterproofing areas of a house or even insulating very large, hard-to-reach locations.  The Examiner takes official notice that the “moisture impervious insulation material 30 and the lower thin layer of moisture impervious insulation material 32” are non-expanded foam layers). See the specification where it reads “Seat back assembly 14 is formed in a manner similar to the described manner of construction of the seat cushion assembly. Specifically, and as best seen in FIG. 11, a heating unit insert 50 is formed including a substrate member 52; a thin film heating element 54 corresponding to thin film heating element 22; a handle member 56 including a head trim portion 56a and a neck portion 56b mechanically secured as by fasteners 58 to the lower edge 52a of the substrate member; an electrical plug 60 positioned in head trim portion 56a; and a plurality of leads 62 extending upwardly from the plug and passing through a grommet 64 in the substrate member for suitable grounding on the substrate member and connection to the respective terminals of the thin film heating element 54. Heating unit insert 50 is inserted upwardly through an access slot 66a in the bottom edge 66b of the hollow blow molded seat back 66 to position the 

    PNG
    media_image6.png
    197
    410
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    341
    309
    media_image7.png
    Greyscale

However, Li et al teach the concept of using a layer of paint or thermal fabric with a thermal device to be old.  See the specification where it reads “Preferably a heating device 10 has at least one heating resistor 12 for a direct or indirect warming of a regulation zone. A heating resistor 12 denotes an ohmic resistance…..Examples here are fabrics, electrically conductive layers, for example, polymer films, or metal films or coatings. Its material comprises, for example, at least portions made of aluminum, copper, gold, silver or chromium nickel, and conductive paints. .”)  As for claim 4, Li et al therefore teach that the thermal device comprises thermal paint. As for claim 6, Li et al also teach that the thermal device comprises at least one thermal element formed by printing (see the specification where it reads “Preferably, a material is selected which results in conductivity of the entire heating resistor cross section. The purpose of this is an increased ability to carry current in comparison, for example, to that achievable by printing on a nonconductive heat resistance support.”),  Li et al also teach that the thermal device can be a thermal fabric(see the specification where it reads “…..it is preferable but not required that a heating device 10 comprises at least one heating resistor support 11 for stabilizing a 
As for claim 2, McDowell et al teach that the thermal device comprises at least one heating thermal element 54.
As for claim 5, McDowell et al teach that the thermal device comprises a thermal film element 54.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell et al (U.S. Patent No. 5,915,783) in view of Li et al (U.S. Patent No. 9,420,640 B2), as applied to claim 1 above, and further in view of Dacosta-Mallet et al (U.S. Patent Application Publication No. 2016/0039321 A1).
McDowell et al in view of Li et al teaches the structure substantially as claimed but is silent as to whether or not the thermal device comprises at least one Peltier-effect element. 

    PNG
    media_image8.png
    300
    201
    media_image8.png
    Greyscale

 However, Dacosta-Mallet et al teaches a thermal device that uses Peltier-effect elements to be old.  It would have been obvious and well within the level of ordinary skill in the art to modify the back panel, as taught by McDowell et al in view of Li et al, to include a thermal device that is comprised of at least one Peltier-effect element, as taught by Dacosta-Mallet et al, since the Peltier-effect elements enable a heating or cooling effect, since the Peltier-effect elements would function as heating or cooling elements.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McDowell et al (U.S. Patent No. 5,915,783) in view of Diemer et al (U.S. Patent No. 7,977,608 B2), as applied to claim 1 above, and further in view of Diemer et al (U.S. Patent No. 7,250,586 B2)
McDowell et al in view of Li et al teaches the structure substantially as claimed but does not teach that the panel comprises at its outer surface a varnish layer.


    PNG
    media_image9.png
    263
    261
    media_image9.png
    Greyscale

 However, Diemer et al teaches a panel that comprises a varnish layer (see the specification where it reads “…..heating layer 7 is a film or foil. Preferably, it is a varnish-like polyurethane layer or a polyurethane varnish layer with said physical properties, in particular an enrichment with carbon dust.”)  It would have been obvious and well within the level of ordinary skill in the art to modify the back panel, as taught by McDowell et al in view of Diemer et al, to include a varnish layer on the outer surface of the panel, as taught by Diemer et al, since the varnish layer would provide it with ideal electrical conductivity.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636